Judgment modified, on the law, by directing that the assessment for the year 1933 of the premises No. 11 New Scotland avenue be corrected by reducing the assessment from $10,000. to $5,000, and as so modified affirmed, with costs to the petitioner. The modification is made upon the same legal ground as that stated in Matter of Wright v. Comr. of Assessment & Taxation [ante, p. 886], decided herewith. The court disapproves of that portion of the decision entitled “ Conclusions of Law,” designated as “First,” “Second” and “Third.” Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ., concur.